EXECUTION VERSION









--------------------------------------------------------------------------------





THIRD AMENDMENT
Dated as of July 13, 2016,
to the
CREDIT AGREEMENT
among
BOOZ ALLEN HAMILTON INC.
as the Borrower,
The Several Lenders from Time to Time Parties Thereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Issuing Lender
___________
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK,
JPMORGAN SECURITIES LLC
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
PNC CAPITAL MARKETS LLC,
SUNTRUST BANK,
TD BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




THIRD AMENDMENT
THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of July 13, 2016 (this
“Amendment”), among BOOZ ALLEN HAMILTON INC., a Delaware corporation (the
“Borrower”), the Guarantors (as defined below), the Administrative Agent (as
defined below), the Collateral Agent (as defined below), and the Lenders party
hereto. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement.
W I T N E S S E T H
WHEREAS, the Borrower, the Lenders from time to time party thereto, and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”) and Issuing
Lender, are parties to a Credit Agreement, dated as of July 31, 2012 (as amended
by First Amendment to Credit Agreement, dated as of August 16, 2013, as further
amended by Second Amendment to Credit Agreement, dated as of May 7, 2014, and as
otherwise heretofore amended, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Persons set forth on Schedule I
hereto (the “Refinancing Revolving Lenders”) provide revolving commitments (the
“Refinancing Revolving Commitments”) in an aggregate amount of $500,000,000 to
the Borrower, and each Refinancing Revolving Lender has agreed to provide a
Refinancing Revolving Commitment in an aggregate amount as set forth on Schedule
I hereto, in each case subject to the terms and conditions set forth herein;
WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule
II hereto (the “New Refinancing Tranche A Term Lenders”) make term loans (the
“New Refinancing Tranche A Term Loans”) in an aggregate principal amount of
$225,253,107.52 to the Borrower on the Third Amendment Effective Date and (b)
the Exchanging Tranche A Term Lenders (as defined below) exchange their Existing
Tranche A Term Loans (as defined below) for term loans of like aggregate
principal amount (the “Exchanged Refinancing Tranche A Term Loans” and, together
with the New Refinancing Tranche A Term Loans, the “Refinancing Tranche A Term
Loans”), in each case subject to the terms and conditions set forth herein;
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower has
requested that the Persons listed on Schedule III hereto (the “2016 Supplemental
Tranche A Lenders”) increase their outstanding Initial Tranche A Term Loans or
become lenders of Initial Tranche A Term Loans, as applicable, by issuing new
term loans in an aggregate principal amount of $456,750,500 to the Borrower on
the Third Amendment Effective Date (the “2016 Supplemental Tranche A Term
Loans”), in each case subject to the terms and conditions set forth herein;
WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule
IV hereto (the “New Refinancing Tranche B Term Lenders”) make term loans (the
“New Refinancing Tranche B Term Loans”) in an aggregate principal amount of
$170,103,581.87 to the Borrower on the Third Amendment Effective Date and (b)
the Exchanging Tranche B Term Lenders (as defined below) exchange their Existing
Tranche B Term Loans (as defined below) for term loans of like


2







--------------------------------------------------------------------------------




aggregate principal amount (the “Exchanged Refinancing Tranche B Term Loans”
and, together with the New Refinancing Tranche B Term Loans, the “Refinancing
Tranche B Term Loans”), in each case subject to the terms and conditions set
forth herein; and
WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting no less than the Required Lenders (determined
as of the Third Amendment Effective Date), agree to amend the Credit Agreement
as set forth in Section 3 and Section 6 hereof;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE – REFINANCING REVOLVING COMMITMENTS.
(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each Refinancing Revolving Lender severally
agrees to provide Refinancing Revolving Commitments to the Borrower in an
aggregate amount equal to the amount set forth opposite such Refinancing
Revolving Lender’s name on Schedule I hereto.
(b)    The Revolving Commitments existing immediately prior to the effectiveness
hereof (the “Existing Revolving Commitments”) shall be terminated upon the
effectiveness of this Amendment, and shall be replaced by the Refinancing
Revolving Commitments. Any accrued commitment fees under Section 2.9 of the
Credit Agreement and any accrued Letter of Credit fees under the first sentence
of Section 3.3(a) of the Credit Agreement shall be paid in full in cash on the
Third Amendment Effective Date, it being understood and agreed that such fees
pursuant to such Sections shall accrue for the account of the Refinancing
Revolving Lenders from the Third Amendment Effective Date. Any Revolving Loans
existing immediately prior to the effectiveness hereof (the “Existing Revolving
Loans”) shall be repaid in full in cash on the Third Amendment Effective Date,
together with all accrued and unpaid interest on, and all other amounts owing in
respect of, such Existing Revolving Loans.
(c)    Unless the context shall otherwise require, the Refinancing Revolving
Lenders shall constitute “Revolving Lenders” and “Lenders”, the Refinancing
Revolving Commitments shall constitute “Revolving Commitments” and “Commitments”
and revolving loans made pursuant to the Refinancing Revolving Commitments shall
constitute “Revolving Loans” and “Loans”, in each case for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents.
(d)    Each Issuing Lender and each Refinancing Revolving Lender hereby agrees
that, notwithstanding the termination of the Existing Revolving Commitments, the
Letters of Credit outstanding on the Third Amendment Effective Date shall remain
outstanding, and each Refinancing Revolving Lender further agrees that it shall
be bound by the applicable provisions of Section 3 of the Credit Agreement (as
amended hereby) in respect thereof.


3







--------------------------------------------------------------------------------




SECTION TWO – REFINANCING TRANCHE A TERM LOANS.
(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each New Refinancing Tranche A Term Lender
severally agrees to make New Refinancing Tranche A Term Loans in Dollars to the
Borrower on the Third Amendment Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such New Refinancing Tranche A Term
Lender’s name on Schedule II hereto. Amounts borrowed under this Section 2(a)
and repaid or prepaid may not be reborrowed.
(b)    The proceeds of the New Refinancing Tranche A Term Loans shall be used
solely to repay in full all Initial Tranche A Term Loans outstanding under the
Credit Agreement immediately prior to the effectiveness hereof (the “Existing
Tranche A Term Loans”), other than the Existing Tranche A Term Loans of the
Exchanging Tranche A Term Lenders that are exchanged for Exchanged Refinancing
Tranche A Term Loans and deemed repaid pursuant to paragraph (d) below, and to
pay related accrued and unpaid interest, fees and expenses.
(c)    Unless previously terminated, the commitments of the New Refinancing
Tranche A Term Lenders pursuant to Section 2(a) shall terminate upon the making
of the New Refinancing Tranche A Term Loans on the Third Amendment Effective
Date.
(d)    Each Existing Tranche A Term Lender that executes and delivers a
signature page to this Amendment and indicates thereon its election of the
“Cashless Settlement Option” (each such Lender, an “Exchanging Tranche A Term
Lender” and, together with the New Refinancing Tranche A Term Lenders, the
“Refinancing Tranche A Term Lenders”; each Existing Tranche A Term Lender that
does not so elect, a “Non-Exchanging Tranche A Term Lender”) severally agrees,
on the Third Amendment Effective Date and subject to the terms and conditions
set forth herein and in the Credit Agreement (as amended hereby), to exchange
all (or such lesser amount as the Administrative Agent may allocate to such
Lender (any such Existing Tranche A Term Loans of such Lender not allocated for
exchange pursuant hereto, its “Non-Allocated Existing Tranche A Term Loans”)) of
its Existing Tranche A Term Loans (the aggregate principal amount of Existing
Tranche A Term Loans of such Lender so exchanged, its “Exchanged Tranche A Term
Loan Amount”) for Exchanged Refinancing Tranche A Term Loans (which Existing
Tranche A Term Loans so exchanged shall thereafter be deemed repaid and canceled
and no longer be outstanding) in an aggregate principal amount equal to its
Exchanged Tranche A Term Loan Amount. All accrued and unpaid interest on, and
all other amounts owing in respect of, the Existing Tranche A Term Loans of each
Exchanging Tranche A Term Lender that are exchanged pursuant to this paragraph
(d) (less the Exchanged Tranche A Term Loan Amount) shall be repaid in full in
cash on the Third Amendment Effective Date.
(e)    The Existing Tranche A Term Loans of each Non-Exchanging Tranche A Term
Lender and the Non-Allocated Existing Tranche A Term Loans of each Exchanging
Tranche A Term Lender shall be repaid in full in cash on the Third Amendment
Effective Date, together with all accrued and unpaid interest on, and all other
amounts owing in respect of, such Existing Tranche A Term Loans.


4







--------------------------------------------------------------------------------




(f)    Unless the context shall otherwise require, the New Refinancing Tranche A
Term Lenders and the Exchanging Tranche A Term Lenders shall constitute “Tranche
A Term Lenders”, “Term Lenders” and “Lenders” and the New Refinancing Tranche A
Term Loans and Exchanged Refinancing Tranche A Term Loans shall constitute
“Initial Tranche A Term Loans”, “Tranche A Term Loans”, “Term Loans” and
“Loans”, in each case for all purposes of the Credit Agreement (as amended
hereby) and the other Loan Documents.
SECTION THREE – CREDIT AGREEMENT AMENDMENTS. Subject to the satisfaction of the
conditions set forth in clause (b) of Section Seven hereof each of the parties
hereto hereby acknowledges, agrees and consents that the Credit Agreement will
be amended as provided in this Section, effective as of the Third Amendment
Effective Date:
(a)    The following defined terms shall be added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:
“2016 Supplemental Tranche A Term Loans”: has the meaning assigned to such term
in the Third Amendment.
“2016 Transactions”: the transactions to occur pursuant to the Third Amendment.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Borrowing Notice”: a notice of borrowing delivered pursuant to Section 2.5,
substantially in the form of Exhibit M or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Covered Liability”: as defined in Section 10.23.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


5







--------------------------------------------------------------------------------




“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.
“Third Amendment”: the Third Amendment to Credit Agreement, dated as of the
Third Amendment Effective Date, among the Loan Parties, the Administrative
Agent, the Collateral Agent and the Lenders party thereto.
“Third Amendment Effective Date”: July 13, 2016.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The definition of “ABR” set forth in Section 1.1 of the Credit Agreement
is hereby amended by inserting “; provided, further that if such rate shall be
less than zero, such rate shall be deemed to be zero” immediately before the
period at the end of the first sentence thereof.
(c)    The definition of “Additional Obligations” set forth in Section 1.1 of
the Credit Agreement is hereby amended by (x) deleting the first proviso in its
entirety and (y) replacing “Tranche B” with “Tranche A” in all places where it
appears.
(d)    The definition of “Applicable Margin” or “Applicable Commitment Fee Rate”
set forth in Section 1.1 of the Credit Agreement is hereby amended by (x)
replacing “2.00%” and “3.00%” in clause (ii) thereof with “1.75%” and “2.75%”
respectively, and (y) restating the proviso thereto in its entirety as follows:
“provided that from the Third Amendment Effective Date until the delivery of
financial statements pursuant to Section 6.1 with respect to the first full
fiscal quarter ending after the Third Amendment Effective Date (a) the
Applicable Margin shall be 1.00% with respect to Initial Tranche A Term Loans
and Revolving Loans that are ABR Loans and 2.00% with respect to Initial Tranche
A Term Loans and Revolving Loans that are Eurocurrency Loans and (b) the
Applicable Commitment Fee Rate shall be 0.40%, and, thereafter, the Applicable
Margin and Applicable Commitment Fee Rate with respect to Initial Tranche A Term
Loans, Revolving Loans and Revolving Commitments shall be determined in
accordance with the Pricing Grid, in each case, based on the most recently
delivered financial statements delivered pursuant to Section 6.1.”


6







--------------------------------------------------------------------------------




(e)    Clause (a) of the definition of “Available Amount” set forth in Section
1.1 of the Credit Agreement is hereby amended by replacing “$100,000,000” with
$125,000,000”.
(f)    The definition of “Cash Management Obligations” set forth in Section 1.1
of the Credit Agreement is hereby amended by inserting “or any Person that was a
Lender or an Affiliate of a Lender at the time the relevant cash management
arrangements were entered into” immediately after “any Affiliate of a Lender”.
(g)    The definition of “Consolidated Net Senior Secured Leverage” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing
“$250,000,000” with “$300,000,000”.
(h)    The definition of “Consolidated Net Total Leverage” set forth in Section
1.1 of the Credit Agreement is hereby amended by replacing “$250,000,000” with
“$300,000,000”.
(i)    The definition of “Continuing Directors” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.
(j)    The definition of “Defaulting Lender” set forth in Section 1.1 of the
Credit Agreement is hereby amended by (x) deleting “or” immediately prior to
clause (d) and (y) inserting the following immediately prior to the last proviso
therein: “or (e) has become the subject of a Bail-In Action”.
(k)    The definition of “Eurocurrency Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such definition:
“Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than
zero, then such rate shall be deemed to be zero for all purposes of this
Agreement.”
(l)    The definition of “Limited Condition Acquisition” set forth in
Section 1.1 of the Credit Agreement is hereby deleted and replaced by the
following:
““Limited Condition Acquisition”: any acquisition by one or more of the Borrower
and its Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.”
(m)    The definition of “Permitted Investors” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing “or the Second Amendment
Effective Date” with “, the Second Amendment Effective Date or the Third
Amendment Effective Date” in each place where such phrase appears.
(n)    Clause (a) of the definition of “Permitted Refinancing Obligations” set
forth in Section 1.1 of the Credit Agreement is hereby amended by deleting “(1)”
and “and (2) the aggregate principal amount of all such Inside Maturity
Permitted Refinancing Obligations outstanding at the time of such incurrence,
when taken together with the aggregate principal


7







--------------------------------------------------------------------------------




amount of Inside Maturity New Term Loans and Inside Maturity Additional
Obligations outstanding at the time of such incurrence, does not exceed
$300,000,000”.
(o)    The definition of “Pricing Grid” set forth in Section 1.1 of the Credit
Agreement is hereby amended by replacing the table therein with the following:
Consolidated Net Total Leverage Ratio
Applicable Margin for Initial Tranche A Term Loans that are Eurocurrency Loans
Applicable Margin for Initial Tranche A Term Loans that are ABR Loans
Applicable Margin for Revolving Loans that are Eurocurrency Loans
Applicable Margin for Revolving Loans that are ABR Loans
Applicable Commitment Fee Rate
≥ 3.00:1.00
2.25%
1.25%
2.25%
1.25%
0.400%
< 3.00:1.00 but ≥ 2.00 to 1.00
2.00%
1.00%
2.00%
1.00%
0.400%
< 2.00 to 1.00 but ≥ 1.50:1.00
1.75%
0.75%
1.75%
0.75%
0.350%
< 1.50:1.00
1.50%
0.50%
1.50%
0.50%
0.300%



(p)    The definition of “Responsible Officer” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following immediately before
the period at the end thereof:
“and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or pursuant to an agreement
between the Borrower and the Administrative Agent.”
(q)    The definition of “Revolving Termination Date” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “May 31, 2019” with “June
30, 2021”.
(r)    The definition of “Tranche A Term Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “May 31, 2019” with “June
30, 2021”.
(s)    Section 2.3(a) of the Credit Agreement is hereby deleted and replaced by
the following:
“(a)    The Initial Tranche A Term Loan of each Tranche A Term Lender shall be
payable in equal consecutive quarterly installments on the last Business Day of
each March, June, September and December following the Third Amendment Effective
Date, commencing on the last


8







--------------------------------------------------------------------------------




Business Day of December, 2016, in an amount equal to one and one-quarter
percent (1.25%) of the stated principal amount of the Initial Tranche A Term
Loans funded on the Third Amendment Effective Date (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.18(b), or be
increased as a result of any increase in the amount of Initial Tranche A Term
Loans pursuant to Supplemental Term Loan Commitments (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the amortization payments for the Initial Tranche A Term Loans
outstanding as of the Third Amendment Effective Date)), with the remaining
balance thereof payable on the Tranche A Term Maturity Date.”
(t)    Section 2.5 of the Credit Agreement is hereby amended by inserting
“pursuant to a Borrowing Notice” immediately after “irrevocable written notice”
in the first proviso therein.
(u)    Section 2.15(a) of the Credit Agreement is hereby deleted and replaced by
the following:
“(a) Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin.”
(v)    Section 2.15(b) of the Credit Agreement is hereby deleted and replaced by
the following:
“(b) Each ABR Loan shall bear interest at a rate per annum equal to ABR plus the
Applicable Margin.”
(w)    Section 2.25(a) of the Credit Agreement is hereby amended by (x)
replacing “The” at the beginning of such section with “In addition to the
$441,187,500 in aggregate principal amount of 2016 Supplemental Tranche A Term
Loans established and incurred on the Third Amendment Effective Date pursuant to
the Third Amendment, the”, (y) replacing “$300,000,000” with “$400,000,000” and
(z) inserting “; provided that, at the Borrower’s option, capacity to incur New
Loan Commitments pursuant to clause (x) shall be deemed to be utilized prior to
any utilization of clause (y) to establish New Loan Commitments” at the end of
the second sentence of such section.
(x)    Section 2.25(b)(v) of the Credit Agreement is hereby amended by (x)
deleting the proviso therein in its entirety and (y) replacing “Tranche B” with
“Tranche A” in all places where it appears.
(y)    Clause (xii) of Section 2.25(b) of the Credit Agreement is hereby amended
by inserting “, made on or prior to the 24-month anniversary of the Third
Amendment Effective Date,” immediately after “relating to any New Term Loan”.
(z)    Section 2.25(e) of the Credit Agreement is hereby amended by replacing
“(x) in the case of the 2014 Supplemental Term Loans, the Second Amendment, or
(y) otherwise,” with “(x) in the case of the 2016 Supplemental Tranche A Term
Loans, the Third


9







--------------------------------------------------------------------------------




Amendment or (y) otherwise,” after the phrase “pursuant to” in the first
sentence of such Section 2.25(e).
(aa)    Section 3.1(a) of the Credit Agreement is hereby amended by inserting
“any Revolving Lender’s Available Revolving Commitment or” immediately before
“the aggregate amount of the Available Revolving Commitments” in the first
proviso therein.
(bb)    Section 4.19 of the Credit Agreement is hereby amended by (i) deleting
“As of the Closing Date,” (ii) capitalizing “the” at the beginning of clause (a)
thereof, (iii) inserting “(“OFAC”)” immediately after “executive order” and (iv)
adding the following at the end thereof:
“The Borrower will not knowingly (directly or indirectly) use the proceeds of
the Loans, or request the issuance of any Letter of Credit, for the purpose of
financing the activities of any Person, in any country or territory, that is
subject to, or the target of, any sanctions under or administered by OFAC, the
U.S. State Department or any other enabling legislation or executive order
relating thereto as well as sanctions laws and regulations of the United Nations
Security Council, the European Union or any member state thereof and the United
Kingdom, except as otherwise permitted by applicable law, regulation or license.
The Borrower will not knowingly (directly or indirectly) use the proceeds of the
Loans, or request the issuance of any Letter of Credit, in material violation of
the United States Foreign Corrupt Practices Act of 1977, as amended, and all
laws, rules and regulations of the European Union and United Kingdom applicable
to the Borrower or its Subsidiaries from time to time concerning or relating to
bribery or corruption.”
(cc)    Section 6.5(d) of the Credit Agreement is hereby amended by adding “the
National Flood Insurance Act of 1968, the National Flood Insurance Reform Act of
1994 and the Biggert-Waters Flood Insurance Act of 2012, in each case”
immediately before “as it may be amended”.
(dd)    Section 6.9 of the Credit Agreement is hereby amended by adding “and
2016 Supplemental Term Loans” after “2014 Supplemental Term Loans”.
(ee)    Section 7.1(a) of the Credit Agreement is hereby deleted and replaced by
the following:
“(a)    Consolidated Net Total Leverage Ratio. Commencing with the Test Period
ending June 30, 2016, permit the Consolidated Net Total Leverage Ratio as at the
last day of any Test Period to be in excess of the ratio set forth below for
such period:


10







--------------------------------------------------------------------------------




Period
Consolidated Net Total Leverage Ratio
June 30, 2016 through and including December 31, 2016
4.50:1.00
Thereafter
4.00:1.00



(ff)    Section 7.2(c) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “$100,000,000”.
(gg)    Section 7.2(p) of the Credit Agreement is hereby amended by replacing
“$300,000,000” with “$400,000,000”.
(hh)    Section 7.2(t) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “$100,000,000”.
(ii)    Section 7.2(u) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “$100,000,000”.
(jj)    Section 7.3(z) of the Credit Agreement is hereby amended by replacing
“$50,000,000” with “$75,000,000”.
(kk)    Section 7.5(e) of the Credit Agreement is hereby amended by replacing
“$300,000,000” with “$400,000,000”.
(ll)    Section 7.6(b) of the Credit Agreement is hereby amended by replacing
“3.50” with “3.75”.
(mm)    Section 7.6(m) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “$100,000,000”.
(nn)    Section 7.7(v) of the Credit Agreement is hereby amended by replacing
“$75,000,000” with “$100,000,000”.
(oo)    Section 7.7(z) of the Credit Agreement is hereby amended by replacing
“3.50” with “3.75”.
(pp)    Section 7.10 of the Credit Agreement is hereby amended by replacing
“$50,000,000” with “$75,000,000”.
(qq)    Section 8.1(j)(iii) of the Credit Agreement is hereby amended by
deleting “(x) a majority of the Board of Directors of Parent shall not be
Continuing Directors or (y)”.
(rr)    Section 10.2(d) of the Credit Agreement is hereby amended by adding “or
notices through the Platform or any other electronic platform or electronic
messaging service,” after “the Internet” in the second sentence thereof.


11







--------------------------------------------------------------------------------




(ss)    Section 10.22 of the Credit Agreement is hereby amended by (i) adding
“or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby, including any Borrowing Notice,” after
“(including waivers and consents)” in the first sentence thereof, and (ii)
adding the following proviso immediately before the period at the end thereof
“; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it”.
(tt)    Section 10 of the Credit Agreement is hereby amended by adding at the
end of Section 10.22 a new Section 10.23 to read as follows:
“10.23. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured (all such liabilities, other than any Excluded Liability,
the “Covered Liabilities”), may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any Covered Liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and
(b)    the effects of any Bail-in Action on any such Covered Liability,
including, if applicable:
(i)
a reduction in full or in part or cancellation of any such Covered Liability;

(ii)
a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document;

(iii)
the variation of the terms of such Covered Liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



12







--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, nothing contained in this
Section 10.23 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.”
(uu)    The Credit Agreement is hereby further amended by adding a new Exhibit M
in the form of Annex A hereto.
SECTION FOUR – 2016 SUPPLEMENTAL TRANCHE A TERM LOANS.
(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each 2016 Supplemental Tranche A Lender severally
agrees to make 2016 Supplemental Tranche A Term Loans in Dollars to the Borrower
on the Third Amendment Effective Date in an aggregate principal amount not to
exceed the amount set forth opposite such 2016 Supplemental Tranche A Lender’s
name in the column titled “2016 Supplemental Term Loan Amount” on Schedule III
hereto. Amounts borrowed under this Section 4(a) and repaid or prepaid may not
be reborrowed.
(b)    The proceeds of the 2016 Supplemental Tranche A Term Loans shall be used
solely to partially prepay Tranche B Term Loans outstanding under the Credit
Agreement immediately prior to the effectiveness hereof (the “Existing Tranche B
Term Loans”) and to pay related accrued and unpaid interest, fees and expenses.
(c)    Unless previously terminated, the commitments of the 2016 Supplemental
Tranche A Lenders pursuant to Section 4(a) shall terminate upon the making of
the 2016 Supplemental Tranche A Term Loans on the Third Amendment Effective
Date.
(d)    Unless the context shall otherwise require, the 2016 Supplemental Tranche
A Lenders shall constitute “Tranche A Term Lenders”, “Term Lenders”, “Lenders”
and, if applicable, “New Lenders”, and the 2016 Supplemental Tranche A Term
Loans shall constitute “Initial Tranche A Term Loans”, “Tranche A Term Loans”,
“Term Loans”, “Loans” and “New Term Loans”, in each case for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents. For the
avoidance of doubt, the New Refinancing Tranche A Term Loans, the Exchanged
Refinancing Tranche A Term Loans and the 2016 Supplemental Tranche A Term Loans
shall constitute a single Tranche under the Credit Agreement (as amended hereby)
in an aggregate principal amount of $1,183,000,500 as of the Third Amendment
Effective Date.
SECTION FIVE – REFINANCING TRANCHE B TERM LOANS.
(a)    Subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended hereby), each New Refinancing Tranche B Term Lender
severally agrees to make New Refinancing Tranche B Term Loans in Dollars to the
Borrower on the Third Amendment Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such New Refinancing Tranche B Term
Lender’s name on Schedule IV hereto. Amounts borrowed under this Section 5(a)
and repaid or prepaid may not be reborrowed.


13







--------------------------------------------------------------------------------




(b)    The proceeds of the New Refinancing Tranche B Term Loans shall be used
solely to repay in full all Existing Tranche B Term Loans, other than the
Existing Tranche B Term Loans of the Exchanging Tranche B Term Lenders that are
exchanged for Exchanged Refinancing Tranche B Term Loans and the Initial Tranche
B Term Loans which are prepaid by the proceeds of the Supplemental Tranche A
Term Loans pursuant to Section 4 and deemed repaid pursuant to paragraph (d)
below, and to pay related accrued and unpaid interest, fees and expenses.
(c)    Unless previously terminated, the commitments of the New Refinancing
Tranche B Term Lenders pursuant to Section 5(a) shall terminate upon the making
of the New Refinancing Tranche B Term Loans on the Third Amendment Effective
Date.
(d)    Each Existing Tranche B Term Lender that executes and delivers a
signature page to this Amendment and indicates thereon its election of the
“Cashless Settlement Option” (each such Lender, an “Exchanging Tranche B Term
Lender” and, together with the New Refinancing Tranche B Term Lenders, the
“Refinancing Tranche B Term Lenders”; each Existing Tranche B Term Lender that
does not so elect, a “Non-Exchanging Tranche B Term Lender”) severally agrees,
on the Third Amendment Effective Date and subject to the terms and conditions
set forth herein and in the Credit Agreement (as amended hereby), to exchange
all (or such lesser amount as the Administrative Agent may allocate to such
Lender (any such Existing Tranche B Term Loans of such Lender not allocated for
exchange pursuant hereto, its “Non-Allocated Existing Tranche B Term Loans”)) of
its Existing Tranche B Term Loans (the aggregate principal amount of Existing
Tranche B Term Loans of such Lender so exchanged, its “Exchanged Tranche B Term
Loan Amount”) for Exchanged Refinancing Tranche B Term Loans (which Existing
Tranche B Term Loans so exchanged shall thereafter be deemed repaid and canceled
and no longer be outstanding) in an aggregate principal amount equal to its
Exchanged Tranche B Term Loan Amount. All accrued and unpaid interest on, and
all other amounts owing in respect of, the Existing Tranche B Term Loans of each
Exchanging Tranche B Term Lender that are exchanged pursuant to this paragraph
(d) (less the Exchanged Tranche B Term Loan Amount) shall be repaid in full in
cash on the Third Amendment Effective Date.
(e)    The Existing Tranche B Term Loans of each Non-Exchanging Tranche B Term
Lender and the Non-Allocated Existing Tranche B Term Loans of each Exchanging
Tranche B Term Lender shall be repaid in full in cash on the Third Amendment
Effective Date, together with all accrued and unpaid interest on, and all other
amounts owing in respect of, such Existing Tranche B Term Loans.
(f)    Unless the context shall otherwise require, the New Refinancing Tranche B
Term Lenders and the Exchanging Tranche B Term Lenders shall constitute “Tranche
B Term Lenders”, “Term Lenders” and “Lenders” and the New Refinancing Tranche B
Term Loans and Exchanged Refinancing Tranche B Term Loans shall constitute
“Initial Tranche B Term Loans”, “Tranche B Term Loans”, “Term Loans” and
“Loans”, in each case for all purposes of the Credit Agreement (as amended
hereby) and the other Loan Documents.
SECTION SIX – ADDITIONAL AMENDMENTS.


14







--------------------------------------------------------------------------------




Subject to the satisfaction of the conditions set forth in clause (e) of Section
Seven hereof, each of the parties hereto hereby acknowledges, agrees and
consents that the Credit Agreement will be amended as provided in this Section,
effective as of the Additional Amendment Effective Time:
(a)    The definition of “Tranche B Term Maturity Date” set forth in Section 1.1
of the Credit Agreement is hereby amended by replacing “July 31, 2019, the seven
year anniversary of the Closing Date” with “June 30, 2023”.
(b)    Section 2.3(b) of the Credit Agreement is hereby amended by (x) replacing
“December 31, 2012” with “the last Business Day of December, 2016”, (y)
replacing “Closing Date” with “Third Amendment Effective Date” in all three
places where it appears and (z) replacing “schedule set forth below” with
“amortization payments”.
(c)    Section 2.11(b) of the Credit Agreement is hereby amended by (i)
inserting “on or after the Third Amendment Effective Date” immediately after
“Any prepayment made” and (ii) replacing “First Amendment Effective Date” with
“Third Amendment Effective Date”.
SECTION SEVEN – CONDITIONS TO EFFECTIVENESS:
(a)    This Amendment shall become effective on the date on which the Loan
Parties, each Refinancing Tranche A Term Lender, each Exchanging Tranche A Term
Lender, each Refinancing Revolving Lender, each 2016 Supplemental Tranche A
Lender, each Exchanging Tranche B Term Lender and each Refinancing Tranche B
Term Lender shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent (or its
counsel); provided that, (w) the agreements set forth in Sections 1 and 2 hereof
and the amendments set forth in Section 3 hereof shall become effective only if
the Third Amendment Effective Date shall occur, (x) the amendments set forth in
Section 4 and 5 hereof shall become effective only if the Incremental Effective
Time shall occur and (y) the amendments set forth in Section 6 hereof shall
become effective only if the Additional Amendment Effective Time shall occur.
(b)    The agreements set forth in Sections 1 and 2 hereof and the amendments
set forth in Section 3 hereof shall become effective as of the time (the “Third
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:
(i)
Required Lenders. The Administrative Agent shall have received counterparts of
this Amendment executed by the Required Lenders;

(ii)
No Default; Representations and Warranties. no Default or Event of Default shall
exist as of the Third Amendment Effective Date immediately prior to and after
giving effect to this Amendment and the borrowing of the Refinancing Tranche A
Term Loans and the



15







--------------------------------------------------------------------------------




Refinancing Tranche B Term Loans and all of the representations and warranties
of the Loan Parties contained in the Loan Documents shall be true and correct in
all material respects on the Third Amendment Effective Date as if made on and as
of such date (unless such representation or warranty relates to a specific date,
in which case such representation or warranty shall have been true and correct
in all material respects as of such specific date);
(iii)
Tranche A Term Loan Borrowing and Prepayment. (i) the Administrative Agent shall
have received from the Borrower a notice of prepayment with respect to the
Initial Tranche A Term Loans (other than the Exchanged Initial Tranche A Term
Loans) (the “Tranche A Term Loan Prepayment”) and a notice of borrowing with
respect to the Refinancing Tranche A Term Loans and (ii) substantially
contemporaneously with the other transactions contemplated hereby, the Borrower
shall have made the Tranche A Term Loan Prepayment and shall have paid all
accrued and unpaid interest on all Existing Tranche A Term Loans and other
amounts required to be paid by it in connection therewith;

(iv)
Revolving Commitment Termination. (i) the Administrative Agent shall have
received from the Borrower a notice of termination with respect to the Existing
Revolving Commitments and, to the extent any Existing Revolving Loans are
outstanding, a notice of prepayment with respect to such Existing Revolving
Commitments (the “Revolving Loan Prepayment”) and (ii) if applicable,
substantially contemporaneously with the other transactions contemplated hereby,
the Borrower shall have made the Revolving Loan Prepayment, and shall have paid
all accrued and unpaid interest on all Existing Revolving Loans and other
amounts required to be paid by it in connection therewith;

(v)
Fees. the Borrower shall have paid, or caused to be paid (including by means of
offsetting against the proceeds of the 2016 Supplemental Tranche A Term Loans)
to the Administrative Agent all fees and other amounts due and payable under or
in connection with this Amendment, including, without limitation, the fees
payable pursuant to Section 14 hereof and all fees and other amounts agreed to
between the Borrower and the joint lead arrangers of this Amendment, and, to the
extent invoiced in reasonable detail at least three Business Days prior to the
Third Amendment Effective Date, all reasonable and documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document;



16







--------------------------------------------------------------------------------




(vi)
Legal Opinions; Certificates. the Administrative Agent shall have received legal
opinions and closing certificates (consistent with those delivered on the
Closing Date pursuant to clauses (f) and (g) of Section 5.1 of the Credit
Agreement, taking into account any changes to such counsel’s form of opinion on
account of developments in opinion practice), together with appropriate
insertions and attachments (including true and complete copies of resolutions of
the board of directors or a duly authorized committee thereof for each of the
Loan Parties approving and authorizing the execution, delivery and performance
of this Amendment, and the performance of the Credit Agreement as amended hereby
and a good standing certificate (or the equivalent thereof) for the Borrower and
the other Loan Parties from their respective jurisdictions of formation); and

(vii)
USA PATRIOT Act. the Lenders shall have received from the Borrower and each of
the Loan Parties documentation and other information reasonably requested by any
Lender no less than 5 Business Days prior to the Third Amendment Effective Date
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

(c)    The agreements set forth in Sections 4 and 5 hereof shall become
effective on the date on which each of the following conditions is satisfied
(the “Incremental Effective Time”):
(i)
Borrowing Notice. The Administrative Agent shall have received from the Borrower
a notice of borrowing with respect to the 2016 Supplemental Tranche A Term
Loans;

(ii)
Tranche B Term Loan Borrowing and Prepayment. (i) the Administrative Agent shall
have received from the Borrower a notice of prepayment with respect to the
Initial Tranche B Term Loans (other than the Exchanged Initial Tranche B Term
Loans) to be prepaid with the proceeds of the New Refinancing Tranche B Term
Loans (the “Tranche B Term Loan Prepayment”) and a notice of borrowing with
respect to the Refinancing Tranche B Term Loans and (ii) substantially
contemporaneously with the other transactions contemplated hereby, the Borrower
shall have made the Tranche B Term Loan Prepayment and shall have paid all
accrued and unpaid interest on all Existing Tranche B Term Loans and other
amounts required to be paid by it in connection therewith; and

(iii)
Third Amendment Effective Date. The Third Amendment Effective Date shall have
occurred.



17







--------------------------------------------------------------------------------




(d)    The amendments set forth in Section 6 hereof shall become effective on
the date on which each of the following conditions is satisfied (the “Additional
Amendment Effective Time”):
(i)
Consent of Affected Lenders. The Administrative Agent shall have received
counterparts of this Amendment executed by each of the affected Tranche B Term
Lenders; and

(ii)
Third Amendment Effective Date. The Incremental Effective Time shall have
occurred.

SECTION EIGHT – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS. In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Third Amendment Effective Date, to each of the Lenders and
the Administrative Agent that:
(a)    the execution, delivery and performance by such Loan Party of this
Amendment is within such Loan Party’s corporate or other powers, has been
authorized by all necessary corporate or other organizational action, except
(other than with respect to the Borrower), to the extent such failure to do so
would not reasonably be expected to have a Material Adverse Effect, and has been
duly executed and delivered on behalf of the Loan Parties party hereto;
(b)    this Amendment and the Credit Agreement, as amended hereby, each
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors' rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law)
and the implied covenants of good faith and fair dealing;
(c)    all of the representations and warranties contained in the Credit
Agreement, as amended hereby, and in the other Loan Documents are true and
correct in all material respects on the Third Amendment Effective Date as if
made on and as of such date (unless such representation or warranty relates to a
specific date, in which case such representation or warranty were true and
correct in all material respects as of such specific date); and
(d)    no Default or Event of Default exists as of the Third Amendment Effective
Date after giving effect to this Amendment, the borrowing of the Refinancing
Tranche A Term Loans, the 2016 Supplemental Tranche A Term Loans and the
borrowing of the Refinancing Tranche B Term Loans.
The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Third Amendment Effective Date, the Incremental Effective
Time and the Additional Amendment Effective Time. It is understood that such
writing may be delivered or furnished by electronic communication.


18







--------------------------------------------------------------------------------




SECTION NINE – SECURITY. The Loan Parties acknowledge that (a) the Refinancing
Tranche A Term Loans, any Revolving Loans or other extensions of credit made
pursuant to the Refinancing Revolving Commitments, the 2016 Supplemental Tranche
A Term Loans and the Refinancing Tranche B Term Loans constitute Borrower
Obligations (as defined in the Guarantee and Collateral Agreement) and (b)
notwithstanding the effectiveness of this Amendment, (i) the Guarantee and
Collateral Agreement shall continue to be in full force and effect, (ii) the
Guarantor Obligations of each Guarantor are not impaired or affected and (iii)
all guarantees made by the Loan Parties pursuant to the Guarantee and Collateral
Agreement and all Liens granted by the Loan Parties as security for the Borrower
Obligations (including the Refinancing Tranche A Term Loans, any Revolving Loans
or other extensions of credit made pursuant to the Refinancing Revolving
Commitments, the 2016 Supplemental Tranche A Term Loans and the Refinancing
Tranche B Term Loans) and the Guarantor Obligations pursuant to the Guarantee
and Collateral Agreement continue in full force and effect; and, further,
confirm and ratify their respective obligations under each of the Loan Documents
executed by the Loan Parties, as amended hereby.
SECTION TEN – WAIVER.    Notwithstanding anything contained in Section 2.25 of
the Credit Agreement to the contrary, the parties hereto hereby waive any notice
requirement with respect to the 2016 Supplemental Tranche A Term Loans and the
issuance of New Term Loans with respect thereto.
SECTION ELEVEN – SEVERABILITY. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION TWELVE – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (i) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement (other than with respect to
the Existing Revolving Loans and the Existing Revolving Commitments, the
Existing Tranche A Term Loans, the Existing Tranche B Term Loans, the Tranche B
Term Loans which are prepaid with the proceeds from the 2016 Supplemental
Tranche A Term Loans pursuant to Section 4) or instruments guaranteeing or
securing the same, which shall remain in full force and effect, except as
modified hereby or (ii) by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Loan Parties under the Credit Agreement, as amended
hereby, the Guarantee and Collateral Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, as amended hereby, the Guarantee and Collateral Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, as amended hereby, the Guarantee
and Collateral Agreement or any other Loan Document in similar or different
circumstances. After the Third Amendment Effective Date, any reference in any
Loan Document


19







--------------------------------------------------------------------------------




to the Credit Agreement shall mean the Credit Agreement, as amended hereby. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement (as amended hereby) and the other Loan Documents.
SECTION THIRTEEN – COUNTERPARTS. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.
SECTION FOURTEEN – PAYMENT OF FEES AND EXPENSES. The Borrower agrees (a) to pay
to (i) each Exchanging Tranche B Term Lender, an amendment fee in an amount
equal to 0.25% of the aggregate principal amount of such Exchanging Tranche B
Term Lender’s Exchanged Refinancing Tranche B Term Loans outstanding on the
Third Amendment Effective Date, (ii) each New Refinancing Tranche B Term Lender,
an upfront fee in an amount equal to 0.25% of the aggregate principal amount of
such New Refinancing Tranche B Term Lender’s New Refinancing Tranche B Term
Loans outstanding on the Third Amendment Effective Date and (iii) each
Exchanging Tranche A Term Lender, Refinancing Revolving Lender, New Refinancing
Tranche A Term Lender and 2016 Supplemental Tranche A Lender the fees agreed
among the Borrower, the joint lead arrangers of the Amendment and such Lender
and (b) to pay or reimburse the Administrative Agent for all of its reasonable
and documented out-of-pocket costs and expenses incurred in connection with this
Amendment including, without limitation, the reasonable fees and disbursements
and other charges of Cravath, Swaine & Moore LLP, counsel to the Administrative
Agent.
SECTION FIFTEEN – GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY. The provisions of Sections 10.12 and
10.17 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.
SECTION SIXTEEN – TAX MATTERS. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Third Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).    


20







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BOOZ ALLEN HAMILTON INC.


By:    /s/ Lloyd W. Howell, Jr.        
Name: Lloyd W. Howell, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer




BOOZ ALLEN HAMILTON INVESTOR CORPORATION


By:    /s/ Lloyd W. Howell, Jr.        
Name: Lloyd W. Howell, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer




BOOZ ALLEN HAMILTON INTERNATIONAL, INC.


By:    /s/ Laura S. Adams            
Name: Laura S. Adams
Title: Treasurer




BOOZ ALLEN HAMILTON ENGINEERING HOLDING CO., LLC


By:    /s/ Laura S. Adams            
Name: Laura S. Adams
Title: Treasurer




BOOZ ALLEN HAMILTON ENGINEERING SERVICES, LLC


By:    /s/ Laura S. Adams            
Name: Laura S. Adams
Title: Treasurer


SDI TECHNOLOGY CORPORATION


By:    /s/ Laura S. Adams            
Name: Laura S. Adams
Title: Treasurer

















--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Issuing
Lender, New Refinancing Tranche A Term Lender, 2016 Supplemental Tranche A
Lender and New Refinancing Tranche B Term Lender
By:
/s/ Matt Flynn                
Name: Matt Flynn
Title: Managing Director

Amalgamated Bank, as 2016 Supplemental Tranche A Lender
By:    /s/ Jackson Eng            
Name: Jackson Eng
Title: Senior Vice President




American Savings Bank, F.S.B., as 2016 Supplemental Tranche A Lender


By:    /s/ Rian DuBach            
Name: Rian DuBach
Title: FVP




Banco de Sabadell, S.A. Miami Branch, as 2016 Supplemental Tranche A Lender


By:    /s/ Maurici Lladó            
Name: Maurici Lladó
Title: Executive Director, Corporate Banking Americas Director




The Bank of Tokyo-Mitsubishi UFJ, Ltd., as 2016 Supplemental Tranche A Lender


By:    /s/ Adrienne Young            
Name: Adrienne Young
Title: Vice President




California First National Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Mark D. Cross            
Name: Mark D. Cross
Title: Executive Vice President, Chief Credit Officer









--------------------------------------------------------------------------------





Capital Bank Corporation, as 2016 Supplemental Tranche A Lender


By:    /s/ Rebecca L. Hetzer            
Name: Rebecca L. Hetzer
Title: Senior Vice President




Capital One National Association, as 2016 Supplemental Tranche A Lender


By:    /s/ Joseph C. Costa            
Name: Joseph C. Costa
Title: Senior Vice President




Cathay Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Nancy A. Moore            
Name: Nancy A. Moore
Title: Senior Vice President




Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, as 2016 Supplemental
Tranche A Lender


By:    /s/ Kang Yang                
Name: Kang Yang
Title: VP & General Manager




Crédit Industriel Et Commercial, as 2016 Supplemental Tranche A Lender


By:    /s/ Clifford Abramsky            
Name: Clifford Abramsky
Title: Managing Director


By:    /s/ Gary Weiss                
Name: Gary Weiss
Title: Managing Director









--------------------------------------------------------------------------------





Credit Suisse AG, Cayman Islands Branch, as 2016 Supplemental Tranche A Lender


By:    /s/ Robert Hetu            
Name: Robert Hetu
Title: Authorized Signatory


By:    /s/ Whitney Gaston            
Name: Whitney Gaston
Title: Authorized Signatory




CTBC Bank Co., Ltd, New York Branch, as 2016 Supplemental Tranche A Lender


By:    /s/ Ralph Wu                
Name: Ralph Wu
Title: SVP & General Manager




Fifth Third Bank, as New Refinancing Tranche A Term Lender


By:    /s/ Criss Kennedy Talsania        
Name: Criss Kennedy Talsania
Title: Managing Director




First Commonwealth Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Stephen J. Orban            
Name: Stephen J. Orban
Title: Senior Vice President




First Midwest Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Michael Trunck            
Name: Michael Trunck
Title: Senior Vice President




The Huntington National Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Mark Zobel                
Name: Mark Zobel
Title: Vice President







--------------------------------------------------------------------------------







Industrial and Commercial Bank of China Ltd., New York Branch, as 2016
Supplemental Tranche A Lender


By:    /s/ Tony Huang            
Name: Tony Huang
Title: Director


By:    /s/ Dayi Liu                
Name: Dayi Liu
Title: Director




JPMorgan Chase Bank, N.A., as New Refinancing Tranche A Term Lender


By:    /s/ Anthony Galea            
Name: Anthony Galea
Title: Vice President




M&T Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Daniel Darnell, Jr.            
Name: Daniel Darnell, Jr.
Title: Vice President




Mega International Commercial Bank Co., Ltd, Chicago Branch, as 2016
Supplemental Tranche A Lender


By:    /s/ Wan-Ling Jwang            
Name: Wan-Ling Jwang
Title: VP and General Manager




People’s United Bank, National Association, as 2016 Supplemental Tranche A
Lender


By:    /s/ Jennie McElhone            
Name: Jennie McElhone
Title: Vice President


By:    /s/ David Denlinger            
Name: David Denlinger
Title: Senior Vice President, Regional Manager







--------------------------------------------------------------------------------







PNC Bank, National Association, as New Refinancing Tranche A Term Lender


By:    /s/ Steven Day                
Name: Steven Day
Title: Vice President




Raymond James Bank, N.A., as 2016 Supplemental Tranche A Lender


By:    /s/ Alexander L. Rody            
Name: Alexander L. Rody
Title: Senior Vice President




Sumitomo Mitsui Banking Corporation, as New Refinancing Tranche A Term Lender


By:    /s/ David W. Kee            
Name: David W. Kee
Title: Managing Director




State Bank of India, Los Angeles Agency, as 2016 Supplemental Tranche A Lender


By:    /s/ Manoranjan Panda            
Name: Manoranjan Panda
Title: VP & Head (CMC)




Stifel Bank & Trust, as 2016 Supplemental Tranche A Lender


By:    /s/ Matthew Diehl            
Name: Matthew Diehl
Title: Senior Vice President




SunTrust Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Mary K. Lundin            
Name: Mary K. Lundin
Title: Vice President









--------------------------------------------------------------------------------





Synovus Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ John R. Frierson            
Name: John R. Frierson
Title: Senior Vice President




TD Bank, N.A., as New Refinancing Tranche A Term Lender


By:    /s/ Mark Hogan            
Name: Mark Hogan
Title: Senior Vice President




The Bank of East Asia, Limited, Los Angeles Branch, as 2016 Supplemental Tranche
A Lender


By:    /s/ David Loh                
Name: David Loh
Title: Chief Lending Officer


By:    /s/ Simon Keung            
Name: Simon Keung
Title: General Manager




Trustmark National Bank, as 2016 Supplemental Tranche A Lender


By:    /s/ Louise Barden            
Name: Louise Barden
Title: Senior Vice President




U.S. Bank National Association, as 2016 Supplemental Tranche A Lender


By:    /s/ Richard J. Ameny, Jr.        
Name: Richard J. Ameny, Jr.
Title: Vice President




Wells Fargo Bank, National Association, as 2016 Supplemental Tranche A Lender


By:    /s/ Adam Spreyer            
Name: Adam Spreyer
Title:     Vice President





--------------------------------------------------------------------------------






I. Election (Check Any That Apply):


A.
    □ CONSENT TO AMENDMENT AND PROVISION OF REFINANCING REVOLVING COMMITMENTS
(REVOLVING LENDERS ONLY):  
By checking this box, the undersigned Revolving Lender hereby consents to the
Amendment and agrees to provide Refinancing Revolving Commitments in an
aggregate amount equal to the amount set forth opposite such Refinancing
Revolving Lender’s name on Schedule I to the Amendment.





B.
    □ CONSENT AND CASHLESS SETTLEMENT OPTION (TRANCHE A TERM LENDERS ONLY):  
By checking this box, the undersigned Tranche A Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche A Term Loans (or such
lesser amount allocated to such Tranche A Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche A Term Loans in an equal principal
amount.




C.
    □ CONSENT AND CASHLESS SETTLEMENT OPTION (TRANCHE B TERM LENDERS ONLY):  
By checking this box, the undersigned Tranche B Term Lender hereby consents to
the Amendment and agrees to exchange (on a cashless basis) 100% of the
outstanding principal amount of its Existing Tranche B Term Loans (or such
lesser amount allocated to such Tranche B Term Lender by the Administrative
Agent) for Exchanged Refinancing Tranche B Term Loans in an equal principal
amount.







II. Signature: [Lender Signature Pages on File with the Administrative Agent]


Name of Institution: ____________________________________________________


by
 
 
Name:
 
Title:
For any institution requiring a second signature line:
by
 
 
Name:
 
Title:




















--------------------------------------------------------------------------------





Annex A


BAH BORROWING NOTICE




Date: ____________________


To: Bank of America, N.A. as Administrative Agent


Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of July 31, 2012 (as amended
by the First Amendment to Credit Agreement dated as of August, 16, 2013, the
Second Amendment to Credit Agreement dated May 7, 2014 and the Third Amendment
to Credit Agreement dated July 13, 2016, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among BOOZ ALLEN HAMILTON
INC., a Delaware corporation, the lenders from time to time parties thereto,
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Issuing
Lender, and the other banks and financial institutions from time to time party
thereto.


The undersigned hereby requests that the [Revolving Facility Lenders][Tranche A
Term Lenders][Tranche B Term Lenders][specify other applicable Lenders] make
[Revolving Loans][Tranche A Term Loans][Tranche B Term Loans][specify other
applicable Loans]:


1. On ___________________ (a Business Day)


2. In the amount of US $______________


3. As [ABR Loans][Eurocurrency Loans]


4. With an Interest Period of ___ month[s]


[signature page follows]









--------------------------------------------------------------------------------





BOOZ ALLEN HAMILTON INC.


By:                        
    Name:
    Title:











--------------------------------------------------------------------------------





SCHEDULE I
Refinancing Revolving Commitments


Refinancing Revolving Lenders
Refinancing Revolving Commitments
Bank of America, N.A.


$48,281,040.70


Fifth Third Bank


$40,537,500.00


JPMorgan Chase Bank, N.A.


$40,537,500.00


Sumitomo Mitsui Banking Corporation


$40,537,500.00


The Bank of Tokyo-Mitsubish UFJ, Ltd.


$32,430,000.00


PNC Bank, National Association


$32,430,000.00


SunTrust Bank


$32,430,000.00


TD Bank, N.A.


$32,430,000.00


Wells Fargo Bank, National Association


$32,430,000.00


Capital One National Association


$24,322,500.00


Credit Suisse AG, Cayman Islands Branch


$25,000,000.00


Industrial and Commercial Bank of China Ltd., New York Branch


$24,322,500.00


U.S. Bank National Association


$21,079,500.00


Barclays Bank PLC


$50,000,000.00


Synovus Bank


$4,904,694.00


First Commonwealth Bank


$6,484,000.00


Banco de Sabadell, S.A. Miami Branch


$3,680,000.00


Stifel Bank and Trust


$4,081,632.65


American Savings Bank FSB


$4,081,632.65


TOTAL:


$500,000,000.00










--------------------------------------------------------------------------------




SCHEDULE II


New Refinancing Tranche A Term Loans


New Refinancing Tranche A Term Lenders
New Refinancing Tranche A Term Loan Amount
Bank of America, N.A.


$6,606,378.85


JPMorgan Chase Bank, N.A.


$41,387,739.33


Sumitomo Mitsui Banking Corporation


$41,387,739.33


Fifth Third Bank


$44,825,000.00


TD Bank, N.A.


$32,927,142.87


PNC Bank, National Association


$58,119,107.14


TOTAL:


$225,253,107.52










--------------------------------------------------------------------------------




SCHEDULE III


2016 Supplemental Tranche A Term Loans


2016 Supplemental Lenders
2016 Supplemental Tranche A Term Loan Amount
Bank of America, N.A.


$34,707,094.30


The Bank of Tokyo-Mitsubish UFJ, Ltd.


$14,629,151.80


SunTrust Bank


$67,570,000.00


Wells Fargo Bank, N.A.


$67,570,000.00


Credit Suisse AG, Cayman Islands Branch


$50,000,000.00


Capital One National Association


$27,050,267.87


Industrial and Commercial Bank of China Limited, New York Branch


$50,677,500.00


U.S. Bank National Association


$43,920,500.00


Peoples United Bank


$14,875,000.00


Synovus Bank


$2,143,948.84


M&T Bank


$6,462,500.00


First Commonwealth Bank


$7,609,191.96


Banco de Sabadell, S.A. Miami Branch


$1,415,000.00


Credit Industriel Et Commercial


$1,887,950.88


Raymond James Bank, N.A.


$15,000,000.00


Trustmark National Bank


$2,659,859.61


Stifel Bank and Trust


$3,874,553.59


State Bank of India, Los Angeles Agency


$10,000,000.00


American Savings Bank FSB


$186.24


California First National Bank


$15,625.00


Capital Bank Corporation


$151,475.09


Bank of East Asia, Limited, Los Angeles Branch


$3,302,013.42


Chang Hwa Commercial Bank, Ltd., Los Angeles Branch


$7,500,000.00


First Midwest Bank


$7,500,000.00


Huntington National Bank


$7,500,000.00


Amalgamated Bank


$5,000,000.00


Mega International Commercial Bank Co., Ltd. Chicago Branch


$1,003,906.26


Cathay Bank


$724,775.14


CTBC Bank Co., Ltd., New York Branch


$2,000,000.00


TOTAL:


$456,750,500.00










--------------------------------------------------------------------------------




SCHEDULE IV


New Refinancing Tranche B Term Loans


New Refinancing Tranche B Term Lenders
New Refinancing Tranche B Term Loan Amount
Bank of America, N.A.


$170,103,581.87


TOTAL:


$170,103,581.87








